IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


U.S. BANK NATIONAL ASSOCIATION,          : No. 153 WAL 2017
AS TRUSTEE FOR STRUCTURED                :
ASSET INVESTMENT LOAN TRUST              :
MORTGAGE PASS-THROUGH                    : Petition for Allowance of Appeal from
CERTIFICATES, SERIES 2006-BNC3           : the Order of the Superior Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
CHARLES E. MCGOWAN, THE UNITED           :
STATES OF AMERICA                        :
                                         :
                                         :
PETITION OF: CHARLES E. MCGOWAN          :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.